t c memo united_states tax_court sidney dishal and anna dishal petitioners v commissioner of internal revenue respondent docket no filed date dan l shehi for petitioners jeremy l mcpherson for respondent memorandum findings_of_fact and opinion parr judge respondent determined deficiencies in petitioners' federal income taxes and penalties as follows year deficiency dollar_figure big_number big_number accuracy-related_penalties sec_6662 a dollar_figure big_number big_number all section references are to the internal_revenue_code in effect for the taxable years in issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated references to petitioner are to sidney dishal after a concession 1the issue for decision is whether petitioners engaged in their horse breeding and horse racing activities during the years in issue with the objective of making a profit within the meaning of sec_183 we hold they did findings_of_fact some of the facts have been stipulated and are so found the stipulated facts and the accompanying exhibits are incorporated herein by this reference at the time the petition in this case was filed petitioners resided in piedmont california in petitioner went to work as a fabric salesman in southern california and was extraordinarily successful in that pursuit in petitioner left his sales job and started a cotton processing business which manufactured cotton padding used in furniture and bedding by his business and management skills petitioner made the business unusually profitable petitioner partially retired from that business in and fully retired from it by petitioners were engaged in thoroughbred horse breeding and racing activities during the taxable years and petitioners began their horse activities in with one horse respondent conceded that petitioners were not liable for the accuracy-related_penalty pursuant to sec_6662 a for each of the years in issue in each of the years through petitioners owned between and horses nearly all of the horses which petitioners owned between and were bred by petitioners petitioners purchased two females and half interests in two stallions during that 20-year period petitioners have not raised stallions for stud purposes instead they send their brood mares to stud ranches when their brood mares produce male foals petitioners may have the foals gelded petitioners believe that gelding a horse may improve the horse's racing performance and earnings brood mares may appreciate in value when their offspring are successful in horse races on a regular basis petitioner personally visits the facilities where his horses are boarded and trained in order to inspect the condition of the horses and to consult with the caretakers and trainers including the time spent driving between his home and the horse facilities petitioner normally spends at least hours a day days a week inspecting his horses and conversing with their handlers petitioners usually attend races in which their horses are participating petitioners send some of their horses to arizona to race these horses are more capable of racing successfully in arizona than in california where the competition is greater the only physical assets used by petitioners in their horse breeding and horse racing activities are their horses petitioners did not use any real_estate owned by them in their horse breeding or horse racing activities in any of the tax years through except for horses which are racing in training to race or boarded at a stud ranch all of petitioners' horses are boarded at rancho del charro a commercial horseboarding facility located approximately miles southeast of petitioners' residence elvin adams adams is the ranch manager of rancho del charro the horses which are racing are trained and boarded at the racetrack there are two major racetracks near petitioners' home one of the tracks is approximately miles northwest of petitioners' residence and the other is about miles southwest of petitioners' residence the racetracks do not operate at the same time of year jeff bonde bonde trains petitioners' horses at the racetracks several of petitioners' horses have won more than dollar_figure over their racing careers petitioners have also been breeding up their horses for higher stakes races by upgrading their brood mares and the stallions with which they are bred petitioners currently have two horses entered in breeder's cup races which have purses over dollar_figure million several horses have had their racing careers and in some instances their lives ended by unforeseen and unfortunate circumstances which were beyond petitioners' control petitioners' horses super high pocket sec_1 miss super natural glorious and bold nipsey's sundance and rusty's lady all died in accidents at the racetrack the horse miss nipsey ann died after producing a foal the horses ann's veil and lexi's dream developed tendon problems which ended their racing careers ann's bold lady fractured her knee and super clan developed a flesh-eating disease the horses pauli's dream girl and moonlight glory also had their racing careers diminished by injuries not specified in the record petitioners did not have a written business plan for their horse breeding or horse racing activities at any time between and it has been petitioners' policy however to race the horses that are healthy retire the females for breeding when they can no longer compete successfully on the racetrack and race the males until they are claimed sold or given away petitioners have donated horses to the university of california and to the sonoma county horse association petitioners did not personally prepare written records of the income they received from individual race horses or from individual brood mares for the years through this was not necessary because the trainers of the race horses maintained records of the horses' earnings professional organizations maintained records of breeders and owners awards statistics for a particular race horse including lifetime earnings the total number of races entered and the number of wins places and shows are available from professional horse organizations newspapers and racing forms petitioners maintained complete records of their expenses from their horse breeding and horse racing activities during the years through petitioners personally keep the books and pay the bills in their horse breeding and horse racing activities neither petitioner nor anna dishal mrs dishal has ever been engaged in any farming breeding or racing business other than the horse activities in which they have been engaged between and neither petitioner nor mrs dishal rides horses at all between and petitioners had income from purses from horse races sales of horses to third parties from breeders' awards and from owners' awards opinion the commissioner's determinations are presumed correct and the taxpayer bears the burden of proving otherwise rule a 290_us_111 sec_183 a generally limits the amount of expenses that a taxpayer may deduct with respect to an activity_not_engaged_in_for_profit to the deductions provided in sec_183 sec_183 b provides that deductions which would be allowable without regard to whether such activity is engaged in for profit are to be allowed sec_183 further provides that deductions which would be allowable only if such activity were engaged in for profit are to be allowed but only to the extent that the gross_income derived from such activity for the taxable_year exceeds the deductions allowable under sec_183 an activity is not engaged in for profit if it is an activity other than one with respect to which deductions are allowable for the taxable_year under sec_162 or sec_212 or sec_183 c in determining whether an activity is engaged in for profit the court_of_appeals for the ninth circuit to which this case is appealable has stated that the taxpayer must show that he or she engaged in the activity with the primary purpose of making a profit 4_f3d_709 9th cir petitioners bear the burden of proving the requisite intent e g 72_tc_411 affd without published opinion 647_f2d_170 9th cir 59_tc_791 affd 495_f2d_1079 6th cir whether a taxpayer is engaged in an activity with the requisite profit objective is determined from all the facts and circumstances e g 91_tc_371 88_tc_464 golanty v commissioner su ra pincite sec_1 a and b income_tax regs more weight is given to objective facts than to the taxpayer's mere statement of his or her intent e g 78_tc_642 affd without opinion 702_f2d_1205 d c cir sec_1_183-2 income_tax regs the regulations promulgated under sec_183 list the following nine factors that should normally be taken into account in determining whether an activity is engaged in for profit the manner in which the taxpayer carried on the activity the expertise of the taxpayer or his advisers the time and effort expended by the taxpayer in carrying on the activity the expectation that assets used in the activity may appreciate in value the success of the taxpayer in carrying on other similar or dissimilar activities the taxpayer's history of income or loss with respect to the activity the amount of occasional profits if any which are earned the financial status of the taxpayer and the extent to which elements of personal pleasure or recreation are involved sec_1_183-2 income_tax regs the list of factors in the regulations is not exclusive and other factors may be considered in determining whether an activity is engaged in for profit these factors are not merely a counting device where the number of factors for or against the taxpayer is determinative but rather all facts and circumstances must be taken into account and more weight may be given to some factors than to others cf 70_tc_715 affd on another issue 615_f2d_578 2d cir not all factors are applicable in every case and no one factor is controlling 86_tc_360 72_tc_28 sec_1_183-2 income_tax regs respondent determined that during the years in issue petitioners were not engaged in horse breeding and horse racing for profit within the meaning-of sec_183 we disagree petitioners were very serious about their horse activities and operated them in a businesslike manner petitioners maintained extensive records and kept complete accounts of their expenses from their horse activities for the years in issue bonde petitioners' horse trainer testified that petitioner checked every piece of paperwork involved with his horses including medical charts and veterinarian bills bonde further testified that petitioner expects a great deal from a trainer including providing a leading rider to ride his horses in addition petitioners had a business plan which was to earn money by breeding top horses to run in superior races this plan was evidenced by petitioner's actions and attempted changes to improve profitability petitioner consulted with knowledgeable individuals about horse breeding and began to breed up by upgrading his brood mares and the stallions with which they were bred this plan has produced foals which have been performing better at the racetrack based on the facts of this case we find that petitioners conducted their horse activities in a businesslike manner and this indicates a profit_motive sec_1_183-2 income_tax regs a taxpayer's expertise research and study of an activity as well as his consultation with experts may be indicative of a profit_motive sec_1_183-2 income_tax regs petitioners consulted bonde as the trainer of their racehorses bonde has been training horses for years at the time of trial had approximately clients and trains between and horses at one time adams the ranch manager of rancho del charro where petitioners board their horses supervised approximately racehorses of which belonged to petitioners prior to coming to rancho del charro in adams worked for years for another horse breeder petitioner spent a substantial amount of time consulting and conversing with both bonde and adams regarding his horse activities petitioner's consultation with experts indicates a profit_motive petitioner is retired from his cotton processing business and is therefore able to devote a substantial amount of time to the horse activities petitioner personally visits the facilities where his horses are boarded and trained in order to inspect the condition of the horses and to consult with the caretakers and trainers including the time spent driving between his home and the boarding facilities petitioner spends at least hours a day days a week inspecting his horses and consulting with their trainers bonde petitioners' horse trainer testified petitioner is very active he's there very regularly probably more than most of the clients i train for actually i don't ever remember him missing a race and he comes out and inspects his horses at least five times a week adams petitioners' ranch manager testified that petitioner spends much time with his horses and that petitioner examines all of his horses and feeds some of them doctors them cleans water troughs and picks up rocks the substantial amount of time and effort expended by petitioner in the horse activities indicates a profit_motive sec_1_183-2 income_tax regs a record of substantial losses over several years may be indicative of the absence of a profit_motive sec_1 b income_tax regs respondent argues that petitioners' consistent history of losses in the horse activities is persuasive evidence that they did not expect to make a profit the losses petitioners sustained however were in part due to unforeseen and unfortunate circumstances beyond their control which abruptly ended the racing careers and in some instances the lives of several of their horses in addition petitioners have abated their net losses from the horse activities in recent years furthermore petitioners are capable of making up their losses from prior years since their horses are now entered in high stakes races we conclude that the losses sustained are not an indication that the horse activities were not engaged in for profit occasional profits which are earned from an activity may indicate a profit_motive sec_1_183-2 income_tax regs several of petitioners' horses have won more than dollar_figure over their racing careers furthermore an opportunity to earn a substantial ultimate profit in a speculative venture may be sufficient to indicate a profit_motive sec_1_183-2 income_tax regs petitioners have been breeding up their horses for higher stakes races petitioners currently have two horses entered in breeder's cup races which have purses over dollar_figure million this indicates a profit_motive the presence of elements of personal pleasure or recreation in carrying on an activity may indicate that the activity is not engaged in for profit sec_1_183-2 income_tax regs on the basis of all the facts and circumstances we find that personal pleasure is not a motive in petitioners' horse activities after reviewing the entire record we conclude that petitioners engaged in their horse breeding and horse racing activities with the primary purpose and dominant intent of making profit within the meaning of sec_183 to reflect the foregoing decision will be entered for petitioners
